DETAILED ACTION
This office action is in response to the application filed on 06/24/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/785,511 filed on 12/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021, 01/28/2022 and 03/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjoberg (US 2021/0152828).

            Regarding claim 1, Sjoberg discloses a method implemented in an encoder (Sjoberg, paragraph 10 discloses encoder circuit is further configured to encode the plurality of picture segments in accordance with the partition structure to generate a plurality of coded picture segments),
 the method comprising: partitioning, by a processor of the encoder, a picture into a plurality of first level tiles (Sjoberg, abstract and paragraph 7 discloses methods (230, 30) for partitioning a picture from a sequence of video pictures into a layout having a plurality of flexible tiles),
partitioning, by the processor, a subset of the first level tiles into a plurality of second level tiles (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles),
encoding, by the processor, the first level tiles and the second level tiles into a bitstream (Sjoberg, abstract and paragraph 14 and Figs. 3A-3B discloses the encoder also generates a bitstream (12) comprising a plurality of coded picture segments and information indicating the partition structure used to partition the picture into the plurality of flexible tiles or segments… tiling structure with high resolution and low resolution tiles),
encoding, by the processor, a split indication into the bitstream, the split indication indicating that at least one of the first level tiles is split into the second level tiles (Sjoberg, paragraph 186 discloses The encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196),
and storing, in a memory of the encoder, the bitstream for communication toward a decoder (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).

	Regarding claim 2, Sjoberg discloses the method of claim 1, wherein the first level tiles outside the subset contain picture data at a first resolution and the second level tiles contain picture data at a second resolution different from the first resolution (Sjoberg, paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 3, Sjoberg discloses the method of claim 1, wherein the split indication is encoded in a picture parameter set as a level two tile split flag, and wherein the level two tile split flag is set for each of the first level tiles that are partitioned to create the second level tiles (Sjoberg, paragraph 193 discloses tiles_enabled_flag: This flag is set to 1 to indicate that there are more than one tile in each picture referring to the PPS… quadtree_split_flag: This flag is set to 1 to indicate that the tile is split using quadtree if tile_width is larger than ctu_width and tile_height is larger than ctu_height, split horizontally if tile_width equals ctu_width and tile_height is larger than ctu_height or split vertically if tile_width is larger than ctu_width and tile_height equals ctu_height. This flag is set to 0 to indicate that the tile is not split using quadtree split).

	Regarding claim 4, Sjoberg discloses the method of claim 1, wherein each of the second level tiles contains a single slice of picture data from the picture (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 5, Sjoberg discloses the method of claim 1, further comprising encoding, by the processor, second level tile rows and second level tile columns for partitioned first level tiles, wherein the second level tile rows and the second level tile columns are encoded in a picture parameter set associated with the picture (Sjoberg, paragraphs 62-63 discloses the tile structure is signaled in the Picture Parameter Set (PPS)… If the tiles_enabled_flag is set, the number of tiles columns (i.e., num_tile_columns_minus1) and rows (i.e., num_tile_rows_minus1) are specified i.e. for first or second level tiles).

	Regarding claim 6, Sjoberg discloses the method of claim 1, wherein data explicitly indicating whether a first level tile is partitioned into second level tiles is omitted from the bitstream for the first level tiles with a width that is less than a minimum width threshold and a height is less than a minimum height threshold (Sjoberg, paragraph 186 discloses the encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196).

	Regarding claim 7, Sjoberg discloses the method of claim 1, further comprising assigning, by the processor, the first level tiles and the second level tiles into one or more tile groups such that tiles in a corresponding tile group containing the second level tiles are constrained to cover a rectangular portion of the picture (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 8, Sjoberg discloses the method of claim 1, wherein second level tile rows and second level tile columns are omitted from a picture parameter set for partitioned first level tiles with a width that is less than twice a minimum width threshold and a height is less than twice a minimum height threshold (Sjoberg, paragraph 193 discloses tiles_enabled_flag: This flag is set to 1 to indicate that there are more than one tile in each picture referring to the PPS… quadtree_split_flag: This flag is set to 1 to indicate that the tile is split using quadtree if tile_width is larger than ctu_width and tile_height is larger than ctu_height, split horizontally if tile_width equals ctu_width and tile_height is larger than ctu_height or split vertically if tile_width is larger than ctu_width and tile_height equals ctu_height. This flag is set to 0 to indicate that the tile is not split using quadtree split; Sjoberg, paragraph 186 discloses The encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196).

	Regarding claim 9, Sjoberg discloses a method implemented in a decoder, the method comprising: (Sjoberg, abstract discloses the decoder uses the coded picture segments and information in the bitstream to decode (38) the plurality of coded picture segments), 
receiving, by a processor of the decoder via a receiver, a bitstream including a picture partitioned into a plurality of first level tiles, wherein a subset of the first level tiles is further partitioned into a plurality of second level tiles; obtaining, by the processor, a split indication from the bitstream, the split indication indicating that at least one of the first level tiles is split into the second level tiles (Sjoberg, paragraph 186 discloses The encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196),
determining, by the processor, a configuration of the first level tiles and a configuration of the second level tiles based on the split indication; decoding, by the processor, the first level tiles and the second level tiles based on the configuration of the first level tiles and the configuration of the second level tiles (Sjoberg, paragraphs 62-63 discloses the tile structure is signaled in the Picture Parameter Set (PPS)… If the tiles_enabled_flag is set, the number of tiles columns (i.e., num_tile_columns_minus1) and rows (i.e., num_tile_rows_minus1) are specified i.e. for first or second level tiles; in addition paragraph 69 discloses FIGS. 3A-3B illustrate an example of high-quality tiles having higher resolution than low-quality tiles. Particularly, FIG. 3A illustrates a picture that just has been decoded by a decoder),
and generating, by the processor, a reconstructed video sequence for display based on the first level tiles and the second level tiles as decoded (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).

	Regarding claim 10, Sjoberg discloses the method of claim 9, wherein the first level tiles outside the subset contain picture data at a first resolution and the second level tiles contain picture data at a second resolution different from the first resolution (Sjoberg, paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 11, Sjoberg discloses the method of claim 9, wherein the split indication is obtained from a picture parameter set in a level two tile split flag, and wherein the level two tile split flag is set for each of the first level tiles that are partitioned to create the second level tiles (Sjoberg, paragraph 193 discloses tiles_enabled_flag: This flag is set to 1 to indicate that there are more than one tile in each picture referring to the PPS… quadtree_split_flag: This flag is set to 1 to indicate that the tile is split using quadtree if tile_width is larger than ctu_width and tile_height is larger than ctu_height, split horizontally if tile_width equals ctu_width and tile_height is larger than ctu_height or split vertically if tile_width is larger than ctu_width and tile_height equals ctu_height. This flag is set to 0 to indicate that the tile is not split using quadtree split).

	Regarding claim 12, Sjoberg discloses the method of claim 9, wherein each of the second level tiles contains a single slice of picture data from the picture (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 13, Sjoberg discloses the method of claim 9, further comprising obtaining, by the processor, second level tile rows and second level tile columns from the bitstream for partitioned first level tiles, wherein the second level tile rows and the second level tile columns are obtained from a picture parameter set associated with the picture, and wherein the configuration of the first level tiles and the configuration of the second level tiles are determined based on the second level tile rows and the second level tile columns (Sjoberg, paragraphs 62-63 discloses the tile structure is signaled in the Picture Parameter Set (PPS)… If the tiles_enabled_flag is set, the number of tiles columns (i.e., num_tile_columns_minus1) and rows (i.e., num_tile_rows_minus1) are specified i.e. for first or second level tiles).

Regarding claim 14, Sjoberg discloses the method of claim 9, wherein data explicitly indicating whether a first level tile is partitioned into second level tiles is omitted from the bitstream for the first level tiles with a width that is less than a minimum width threshold and a height is less than a minimum height threshold (Sjoberg, paragraph 186 discloses the encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196).

	Regarding claim 15, Sjoberg discloses the method of claim 9, wherein the first level tiles and the second level tiles are assigned into one or more tile groups such that tiles in a corresponding tile group containing the second level tiles are constrained to cover a rectangular portion of the picture (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles).

	Regarding claim 16, Sjoberg discloses the method of claim 9, wherein second level tile rows and second level tile columns are omitted from a picture parameter set for partitioned first level tiles with a width that is less than twice a minimum width threshold and a height is less than twice a minimum height threshold (Sjoberg, paragraph 193 discloses tiles_enabled_flag: This flag is set to 1 to indicate that there are more than one tile in each picture referring to the PPS… quadtree_split_flag: This flag is set to 1 to indicate that the tile is split using quadtree if tile_width is larger than ctu_width and tile_height is larger than ctu_height, split horizontally if tile_width equals ctu_width and tile_height is larger than ctu_height or split vertically if tile_width is larger than ctu_width and tile_height equals ctu_height. This flag is set to 0 to indicate that the tile is not split using quadtree split; Sjoberg, paragraph 186 discloses The encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196).

	Regarding claim 17, Sjoberg discloses an encoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions to cause the encoding device to: (Sjoberg, paragraph 250 discloses an encoder comprising one or more processors and e.g. one or more memories is configured to carry out the methods),
partition a picture into a plurality of first level tiles (Sjoberg, abstract and paragraph 7 discloses methods (230, 30) for partitioning a picture from a sequence of video pictures into a layout having a plurality of flexible tiles),
 partition a subset of the first level tiles into a plurality of second level tiles; encode the first level tiles and the second level tiles into a bitstream  (Sjoberg, abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles), 
 encode a split indication into the bitstream, the split indication indicating that at least one of the first level tiles is split into the second level tiles (Sjoberg, paragraph 186 discloses The encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196),
 and store, in the memory, the bitstream for communication toward a decoder (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).

	Regarding claim 18, Sjoberg discloses the encoding device of claim 17, further comprising a transmitter coupled to the processor, the transmitter configured to transmit the bitstream toward the decoder (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860; in addition paragraph 250 discloses an encoder comprising one or more processors and e.g. one or more memories is configured to carry out the methods).
 
	Regarding claim 19, Sjoberg discloses a decoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions to cause the decoding device to: (Sjoberg, paragraph 250 discloses an encoder comprising one or more processors and e.g. one or more memories is configured to carry out the methods),
receive a bitstream including a picture partitioned into a plurality of first level tiles, wherein a subset of the first level tiles is further partitioned into a plurality of second level tiles (Sjoberg, paragraph 100 discloses the decoder receiving a video bitstream (box 32) and parsing the at least one syntax element for the flexible tile structure from the video bitstream received from the encoder (box 34). The decoder can then construct the flexible tile structure from the at least one syntax element, and assign or derive properties for the individual flexible tiles (box 36); in addition abstract and paragraph 7 discloses each tile or segment (T) comprises a single rectangular or square region; in addition paragraph 14 and Figs. 3A-3B discloses tiling structure with high resolution and low resolution tiles (i.e. first level tile and second level tiles) in addition figure 14 and paragraph 113 discloses partitioning the high and low resolution tiles), 
 	obtain a split indication from the bitstream, the split indication indicating that at least one of the first level tiles is split into the second level tiles (Sjoberg, paragraph 186 discloses The encoder then determines whether the tile could be further split (box 200). If not, the encoder removes the tile from the list of uncompleted tiles (box 202), and adds the tile including tile ID, tile position and tile dimensions to the list of completed tiles (box 204) before returning to determine whether any other uncompleted tiles are available (box 196). The encoder then signals the flag indicating whether the tile should be split according to a quad tree split (or a “midway” horizontal or vertical split if the height or width equals the height or width of the CTU) (box 206). If the flag does indicate a split, the encoder removes the current tile from the list of uncompleted tiles (box 208), and adds the split tiles to the list of uncompleted tiles (box 210) before returning to determine whether any other uncompleted tiles are available (box 196),
determine a configuration of the first level tiles and a configuration of the second level tiles based on the split indication; decode the first level tiles and the second level tiles based on the configuration of the first level tiles and the configuration of the second level tiles (Sjoberg, paragraphs 62-63 discloses the tile structure is signaled in the Picture Parameter Set (PPS)… If the tiles_enabled_flag is set, the number of tiles columns (i.e., num_tile_columns_minus1) and rows (i.e., num_tile_rows_minus1) are specified i.e. for first or second level tiles; in addition paragraph 69 discloses FIGS. 3A-3B illustrate an example of high-quality tiles having higher resolution than low-quality tiles. Particularly, FIG. 3A illustrates a picture that just has been decoded by a decoder),
and generate a reconstructed video sequence for display based on the first level tiles and the second level tiles as decoded (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).

	Regarding claim 20, Sjoberg discloses the decoding device of claim 19, further comprising a display configured to display the reconstructed video sequence (Sjoberg, paragraph 247 discloses the encoded information is stored in storage 830 and then fed to a server 840. It can be transmitted over a network 850 to a viewing device 860. For example, the image is one of video, and the viewing device 860 has a decoder 450 as described herein for decoding the partitioned image, rendering 870 the image and displaying the image on a display 880 to a user of the viewing device 860).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481